Title: Students of Jefferson College to Thomas Jefferson, 4 March 1809
From: Jefferson College Students
To: Jefferson, Thomas


          Sir,  4th of March 1809
          As you now retire from the great theatre of political action, after having spent a number of years in the immediate service of your country—Permit us to hail your retreat from the important office you so lately filled with honor and dignity—to the calm retreats of domestic life. With hearts abounding with gratitude to you as an instrument in the hand of divine Providence, in promoting the peace and prosperity of this nation we humbly present our most sincere thanks. We are well apprised that it does not become youth who are in pursuit of knowledge, to engage in the political contests of the day; yet we trust it will not be disagreeable to you to find that the walls of this college, which bear your name, contain a number of the sons of freedom possessed with political principles congenial to your own. When the enemies of our country boast that they have sown discord among our citizens—When we behold the attempts made to dissolve our union—And alienate the affections of the people from government—And hear the calumnies heaped upon the character of the executive, we cannot be altogether silent.
          We have been permited to hear the thunder of war at a distance, and peacably tread the arduous path of intellectual improvement, unmolested by the awful din of battle, or the more dreadful scenes of devastation that now desolate the nations of the world. Amid scenes of blood and carnage the youthful mind may acquire the more masculine virtues, that render man more alert in shedding the blood of his fellow-man—That steel the human heart against the tender feelings of sympathy and benevolence, and dissolve the finer sensibilities of our nature into those fierce passions that animate the bosom of the warrior. But the delicate hand of peace alone can cultivate and foster the tender plants of science. Though we cannot boast that our fleets and navies have carried dismay to the most distant regions of the world, yet we may congratulate ourselves on the rapid progress of the arts and sciences from one end of this mighty continent to the other. This might not be a valuable acquisition in a land where the iron hand of despotism crushes liberty in the germ. Where the ignorance of the people forms the principal pillars that support the temple of tyrany, at whose unhallowed shrine the unhappy nations of the world bow with the most profound reverence. But in a land of liberty, where every citizen participates in the general government—is a stone in the great national arch, is the deffusion of knowledge of little or no consequence? While the nations of Europe have been fertilizing their fields with human blood, and committing outrages upon Justice, that are degrading to human nature—that disgrace the page of history, and will sooner or later awake the deep rooted vengence of exasperated Justice—Industry has found ample reward for her labours in the cultivation of the earth—our territories have been extended, not by lawless and unmerciful conquests, but by rightful purchase—public improvements have been making that cement more firmly the grand chain of national union, which binds these confederated states in one mighty republic—The envy of Europe—The envy of the world. Though your endeavours have been directed to the good of the people, yet you are accused of cowardice in not resenting by force of arms the agressions of foreign powers. Revenge is pleasing to the pleasant to the haughty mind of man. The anticipation of victory is often fallacious. Happy for the nation whose rulers are parsimonious of its blood and treasures—who view war as it really is, full of hazard, and only to be resorted to, when the voice of humanity is disregarded—When the ears of offenders, are deaf to the calls of justice.—When the arm of the Almighty can be expected to preside in their counsils, and direct the fury of war against their enemies. The Romans once the sovreigns of the world, extended their empire by conquests, untill it fell by its own weight. A martial spirit infused into a nation, Alexander like, seems to stop short of the conquest of the world. Let the nations already buried in the ruins of corroding time. Let England and France teach mankind that war is the bane of religion, the sink of civil liberty, and the greater evil that can befall any people. The present crisis seems to portend that the olive which has so long covered the sons of Columbia with its foliage, is now about to fall. Can even the tongue of malivolence say that you have accelerated the progress of war, or cherished the fire of dissention which now exists between the united states France and England. Even your most inveterate enemies must confess that all has been done that could have been done to preserve our peace, and awake the  tyrants of Europe to a sense of their duty and injustice. If we must engage in battle with our enemies, you may justly exclaim with Cæsar, though with greater purity of intention “They would have it so.” Though you now receive the applause of the greater part of this nation yet you need not expect, that ample justice will be done to your character by your cotempories. We believe you enjoy that satisfaction which arises from integrity of heart. This will afford more solid contentment, than the approbation of the world, when the heart is stung with the pangs of conscious guilt.
          May happiness attend you down the peaceful vale of life untill you drop into the embraces of silent death—lamented by the friends of liberty, and crowned with the applauses of a grateful people.
        